Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the Group I invention to a connector and the species of Fig. 26 connector and the species of Fig. 15 seat in the reply filed on April 20, 2022 is acknowledged.
Claims 20, 23-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(p)(3) because the reference characters are not of appropriate size. As per 37 CFR § 1.84(p)(3):
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.

2)	The drawings are objected to under 37 CFR § 1.84(u)(2) because the reference characters are not of appropriate size. As per 37 CFR § 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

3)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “snap-type bayonet coupling element”, (claim 14), and the “cutlers” or “cutlers in inclined position”, (claim 14), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not appear to provide antecedent basis for “cutlers”, (claim 14).

Claim Objections
Claims 21 and 22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 21 and 22 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to how a connector comprises a “snap-type bayonet coupling element”, (claim 14).
Further, the specification does not appear clear and complete as to any “cutlers”, (i.e., what serves to define a cutler), (claim 14).
The specification does not appear clear and complete as to a seat or bracket for housing of at least a reinforcing iron. The specification does not appear clear and complete as to how a seat/bracket is attached to the connector nor how a seat/bracket holds a reinforcing iron, (claims 17-18).
The specification does not appear clear and complete as to how a “seat” or “bracket” interacts with the “connector” while accommodating at least one reinforcing iron, (claims 14-20). None of the drawing clearly illustrate a connector with seat/bracket that accommodates at least one reinforcing iron and the specification does not afford a clear explanation of any such relationship.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 14, (as well as claims 15-20 which depend therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it is composed of . . .“ as recited within lines 1-2 of claim 14. The claim language is not clear as to what “it” refers?
Claim 14, line 5, “the structural bracket” lacks antecedent basis within the claim. It is therefore, not clear as to what “the structural bracket” refers.
The language of claim 14, (as well as claims 15-20 which depend therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “said connector comprises a snap-type bayonet coupling element“ as recited within lines 4-5 of claim 14. The specification does not appear clear and complete as to how a connector comprises a “snap-type bayonet coupling element”. 
The language of claim 14, (as well as claims 15-20 which depend therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “are adapted to be cutlers“ as recited within line 5 of claim 14. The claim language is not clear as to what “are adapted to be cutlers” serves to define? Further, 3the specification does not appear clear and complete as to any “cutlers”, (i.e., what serves to define a cutler).
The language of claim 15 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it is made of . . .“ as recited within lines 1-2 of claim 15. The claim language is not clear as to what “it” refers?
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it is made with . . .“ as recited within lines 1-2 of claim 16. The claim language is not clear as to what “it” refers?
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it is made with thermoplastic composite materials“ as recited within lines 1-2 of claim 16. The claim language is not clear as to whether the claimed invention is actually made of or comprised of thermoplastic composite materials or if the claimed invention is merely manufactured utilizing thermoplastic composite materials that do not serve to form the resulting claimed connector.
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it is made with thermoplastic composite materials“ as recited within lines 1-2 of claim 16. The specification is not clear and complete as to how the connector is composed of a steel bar while also being comprised of thermoplastic composite materials.  
The language of claim 17, (as well as claims 18 and 19 which depend therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it is equipped with . . . “ as recited within lines 1-2 of claim 17. The claim language is not clear as to what “it” refers?
The language of claim 17, (as well as claims 18 and 19 which depend therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “equipped with at least one seat or bracket for housing of at least a reinforcing iron “ as recited within lines 1-2 of claim 17. The specification does not appear clear and complete as to a seat or bracket for housing of at least a reinforcing iron. The specification does not appear clear and complete as to how a seat/bracket is attached to the connector nor how a seat/bracket holds a reinforcing iron.
The language of claim 18 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “characterized in that comprises more than one reinforcing iron“ as recited within lines 1-2 of claim 18. The claim language is not clear as to what “comprises more than one reinforcing iron.”
The language of claims 14-20 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by . The specification does not appear clear and complete as to how a “seat” or “bracket” interacts with the “connector” while accommodating at least one reinforcing iron. None of the drawing clearly illustrate a connector with seat/bracket that accommodates at least one reinforcing iron and the specification does not afford a clear explanation of any such relationship.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cvikl et al. 3,026,602.   As to claim 14, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Cvikl et al. discloses, Fig. 4 for example, a connector for building structure, characterized in that it is composed of a steel bar (5 or 6) folded so as to obtain at least a first projection, (seen connected to reinforcing bars 1 and 2), having a lateral section of a conical or semi-conical shape, (formed by such zig-zagging), and having a first longitudinal extent, (any extent of 5 or 6 in the longitudinal direction), being that said connector comprises a snap-type bayonet coupling element, (any portion of 5 or 6 can be snapped into a slot as if a bayonet connection), linked in the structural bracket, (3 of Fig 4, as best understood), are adapted to be cutlers in inclined position preferably at 45”, (5 or 6 can be seen in Fig. 4 as extending at a 45 degree angle), to respond effectively to shear force and point loads.
As to claim 15, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), connector 5 or 6 is made of steel, (col. 2, lines 6-7).
As to claim 17, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), it is equipped with at least one seat or bracket (3) for housing of at least a reinforcing iron (2 and 1).
As to claim 18, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), comprises more than one reinforcing iron (2 and 1) of different thickness, (reinforcing irons 2 and 1 are different thickness than 5 or 6), (col. 2 lines 6-8).
As to claim 19, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), said seats or brackets 3 are for housing two reinforcing iron (such as 2 and 1). Cvikl et al. meets the limitation of claims 17-19 as claims 17-19 do not positively introduce any reinforcing iron as part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cvikl et al. 3,026,602 in view of reference CN 101611205 A to Knouff et al.
As for claim 16, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Knouff et al. discloses application and utilization of a fiber reinforced composite bar within a thermoplastic resin. Therefore, to have formed the connector 5 or 6 of a fiber reinforced composite bar within a thermoplastic resin, thus affording the advantages of such a structural material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Knouff et al.

Claim 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cvikl et al. 3,026,602 in view of either of De Man 864,619 and Reyburn, Jr. 857,671.
As for claims 17-19, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), each of De Man and Reyburn, Jr. discloses application and utilization of a steel or iron bar, (lines 8-10 on page 1 of De Man and lines 70-73 on page 1 of Reyburn, Jr.). Therefore, to have formed any of the Cvikl et al. components, such as the rods/bars 2 and 1, of either steel or iron, thus affording the advantages of such a structural material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by either of De Man and Reyburn, Jr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  




















MS
July 28, 2022